United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                     June 28, 2007
                            FOR THE FIFTH CIRCUIT
                            _____________________               Charles R. Fulbruge III
                                                                        Clerk
                                 No. 05-20404
                            _____________________

IN RE: HARRIS COUNTY, TEXAS; TOMMY THOMAS, Sheriff, Individually
and in his official capacity; PRESTON FOOSE, Deputy, Individually
and in his official capacity; DAN SHATTUCK, Deputy, Individually
and in his official capacity; MANUEL MORENO, Deputy, Individually
and in his official capacity; ALEXANDER ROCHA, Sergeant,
Individually and in his official capacity; JOHN PALERMO, Deputy,
Individually and in his official capacity; MARY BAKER; FRANK E.
SANDERS, MICHAEL A. STAFFORD, Harris County Attorney, In his
official capacity,

                                                               Petitioners.


           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-186
_________________________________________________________________

Before JONES, Chief Judge and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     We have before us a petition for mandamus requesting that we

vacate the district court’s order disqualifying Harris County

Attorneys Mary Baker and Frank E. Sanders, and the rest of the

Harris County Attorney’s office from representing the county and

its officers in the underlying lawsuit against Harris County.

Because we agree with the petitioners that they lack adequate

alternative    means   to    seek   relief,   we   consider   whether    their




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disqualification was erroneous. In re American Airlines, Inc., 972

F.2d 605, 608-09 (5th Cir. 1992).

       After careful review of the record, we conclude that the

district court did not err in disqualifying Attorneys Sanders and

Baker.      Id.      The record provides ample basis to support the

district court’s finding that the conduct of Sanders and Baker in

the discovery proceedings would prevent the parties from receiving

a    fair   trial,   were   these    attorneys   permitted     to    continue   to

represent the defendants in a trial before a judge who has lost

confidence in their integrity and in which their own conduct could

become a focal point.

       We do find, however, that the court’s disqualification of the

entire      Harris    County      Attorney’s     Office    was       unjustified.

“[A]ttorney disqualification, particularly the disqualification of

an    entire   [office],    is   a   sanction    that   must   not    be   imposed

cavalierly.”      FDIC v. U.S. Fire Ins. Co., 50 F.3d 1304, 1316 (5th

Cir. 1995).       The district court’s order focused entirely on the

conduct of the two named attorneys.            The court made no findings of

impropriety as to the rest of the office, noting only in passing

that “the conduct of [Baker and Sanders] negatively influenced

others in this suit.”            This is insufficient to support such a

drastic remedy.        See United States v. Bolden, 353 F.3d 870, 879

(10th Cir. 2003) (reversing disqualification order where district

court failed to detail either misconduct or alleged conflicts of



                                        2
interest on the part of the entire U.S. Attorney’s office).            We

therefore   affirm   the   disqualification   of   Attorneys   Baker   and

Sanders and reverse the disqualification of all other attorneys in

the Harris County Attorney’s Office.

     For the foregoing reasons, the petition for writ of mandamus

is GRANTED in part, and DENIED in part.




                                   3